Sprague, J.,
delivered the opinion of the Court, Rhodes, C. J., Crockett, J., and Wallace, J., concurring.
The power of the County Court to render a judgment against appellant for costs on dismissal of an attempted appeal from a judgment of a Justice’s Court, by reason of failure of appellant to perfect his appeal, or for want of jurisdiction of the subject-matter of the appeal, is undoubted, and was directly affirmed by this Court in the case of The *670People ex rel. Leet v. The County Court of Placer County, decided at the October Term, 1869.
The writ is, therefore, dismissed.
Temple, J., expressed no opinion.